Citation Nr: 0918952	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder, 
variously diagnosed as keratoconjunctivitis, macular 
degeneration, cataracts, and Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran had active duty from April 1943 to January 1946.  

This originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefit 
sought on appeal.  In a June 2008 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the previously denied claim, and returned the case 
for additional development.  The case was subsequently 
returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

A left eye disorder was not manifested during service, and 
any left eye disorder is not shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2006 and May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran seeks service connection for a left eye disorder, 
claimed as due to an in-service landmine blast.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

There must be competent evidence showing the following: (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service or to 
a service connected disability.  See Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 
12 Vet. App. 247 (1999).

The Veteran's service treatment records (STRs) are devoid of 
any treatment for a left eye disorder or notation of a 
landmine blast.  The Veteran's vision upon induction was 
20/30 in the left eye, both with or without correction.  
There was no notation of a preexisting left eye disorder upon 
induction.  Upon separation medical examination in January 
1946, the Veteran's uncorrected left eye vision was 20/20.  
There was no mention of a residual disorder of the left eye 
upon service separation.

According to an October 1966 medical certificate, the Veteran 
had first noticed eye dryness in 1946, with the left eye 
being worse.  He advised that it slowly worsened and he was 
found to have inactive tear glands.  By that time, the 
Veteran had severe irritation and photophobia affecting his 
vision.  The Veteran was diagnosed as having 
keratoconjunctivitis with photophobia and poor vision.  There 
was no opinion given as to the etiology of his eye disorder.  

In a December 1966 note, the Veteran's treating physician 
indicated that in May 1953 the Veteran was treated for 
irritation of the left eye and throat.  Also indicated was a 
cataract that was slowly developing in his left eye.  The 
Veteran was noted to have been treated for keratitis and a 
reduced tear flow in 1959.  In 1966, the Veteran's cataracts 
were noted to be much more opacified with corneal damage.  

In a letter dated in January 1967 from one of the Veteran's 
former physicians, he indicated that the Veteran was treated 
for Sjogren's due to dryness of the mucous membranes.  The 
physician opined that it was "not necessarily related to his 
previous military service although I cannot tell whether or 
not it was aggravated by the military service."

The Veteran's subsequent private treatment records reflect 
treatment for macular degeneration, cataracts and Sjogren's 
syndrome.  These records, however, do not include an opinion 
linking the Veteran's left eye disorder to a disease or 
injury in service.  

In a May 2006 letter from a former employer, the Veteran was 
noted to have problems with his sight during his employment.  
The former employer indicated that the Veteran's disability 
had worsened over the years.  No dates were provided 
regarding this period of employment.  

The Veteran's wife, in a June 2006 statement, indicated that 
she recalled the Veteran first having problems with his 
vision in 1946-shortly after his discharge from service.  

In another statement from one of the Veteran's former 
employers, received in June 2006, he recalled that as early 
as 1951, the Veteran experienced problems with his sight.  He 
stated that by 1952, the Veteran had to be transferred to a 
position requiring less reading.  This former employer also 
indicated that the Veteran was a man of integrity and honor 
and had continued to work to support his family, even with 
his disabilities.  

The July 2006 private examination report indicated that the 
Veteran had severe dry eye syndrome and advanced macular 
degeneration.  No opinion was given as to the etiology of his 
disabilities.  

In a letter received in December 2006 from the Veteran's 
county commissioner, he stated that he was writing on behalf 
of the Veteran as he was a fine citizen and deserved VA 
benefits.  

In a letter dated in February 2007, the Veteran's former 
treating O.D. indicated that he had treated the Veteran from 
1950 until 1990.  He recalled the Veteran having compound 
astigmatic hyperopia and presbyopia.  He remembered the 
Veteran's greatest difficulty as being an extremely dry 
external eye, due to reduced tear flow, and especially 
impacting the cornea.  The O.D. stated that the haze in the 
Veteran's cornea resulted in his reduced vision.  

In the Veteran's February 2007 Substantive Appeal, he 
indicated that the trauma to his left eye occurred during 
advance training while he was still in the U.S.  The Veteran 
suspected that he was switched from a combat medic to a 
hospital medic because of the injuries he incurred to his 
eyes and ears.  

In a June 2007 letter signed by various local officials, they 
asked that the Veteran be awarded the VA benefits he 
deserved.  

In July 2007, the Veteran submitted a statement to VA.  He 
indicated that he was injured during a simulated training 
exercise while stationed at Camp Barkley, Texas.  The Veteran 
asserted that he first began experiencing eye problems in 
1944 and was treated for it twice while stationed in South 
Wales.  As noted above, there is no clinical evidence that 
the Veteran was treated for any eye problems during service.

In a December 2007 letter, the Veteran's current treating 
O.D. indicated that the Veteran had severe macular 
degeneration and was legally blind.  

During the Veteran's April 2008 hearing, he testified that a 
landmine exploded to his left during a combat medical 
training exercise.  The Veteran recalled being thrown 20 to 
30 feet from the explosion and stated that "[i]t got my left 
ear and the flash got my left eye during that."  The Veteran 
did not report his injury as he was afraid he would be 
discharged or have to repeat the training.  After his January 
1946 discharge, the Veteran reported first seeking treatment 
for his eye disorder in April 1946.  He stated that his eyes 
were in perfect condition before the explosion and had 
worsened following it.  

Pursuant to the Board's June 2008 remand, the Veteran 
underwent a VA examination in September 2008.  Noted were the 
Veteran's reports of in-service trauma resulting in damage to 
the Veteran's retina, and the examiner indicated that medical 
records did not support the Veteran's reports.  The examiner 
in his initial examination indicated that the Veteran's 
military records reflected treatment for dry eyes and early 
cataracts, but in an addendum the following month, indicated 
that it was in error and he was noted to have first been 
treated for those conditions following service.  The examiner 
indicated that the Veteran's loss of vision was secondary to 
macular degeneration and that his vision was normal prior to 
the macular degeneration.  The examiner indicated that the 
Veteran had a history of cataract extraction and treatment 
for dry eyes, but there was no treatment recommended for 
macular degeneration.  There was no additional reported eye 
injury, surgery, or disease found.  The examiner indicated 
that neither dry eyes, nor cataract extraction were visually 
significant.  The Veteran was diagnosed as having legal 
blindness in each eye most likely secondary to macular 
degeneration.  Further, the examiner indicated that the 
Veteran's macular degeneration was most likely not related to 
dry eyes, cataracts, or the reported in-service trauma.  

Based on this record, the Board finds that the medical 
evidence is against the Veteran's claim.  Given the medical 
evidence of record, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for a left eye disorder.  In this regard, a left 
eye disorder was not manifested during service or for many 
years thereafter.  The Veteran has contended that his left 
eye disorder had its onset following a landmine blast in 
service, but the evidence of record does not reflect any such 
in-service treatment or exposure.  The first evidence of any 
treatment for a left eye disability was in 1953-nearly 6 
years following separation from service.  

Also, the September 2008 VA examination and subsequent 
addendum reflect a finding that the Veteran's current eye 
disorder is unrelated to dry eyes, cataracts, and the 
reported in-service trauma.  There is no contrary medical 
opinion of record.  Absent competent evidence reflecting that 
the Veteran was subject to an in-service landmine blast that 
caused injury to the left eye and medical evidence that the 
current finding of a left eye disorder is some how related to 
service, service connection must be denied.  

While the Veteran is clearly of the opinion that a left eye 
disorder is related to service, as a lay person, the Veteran 
is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a left eye disorder is not established in the 
absence of competent medical evidence demonstrating a 
relationship between a left eye disorder and service.



ORDER

Service connection for a left eye disorder, variously 
diagnosed as keratoconjunctivitis, macular degeneration, 
cataracts, and Sjogren's syndrome is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


